2022 IL App (5th) 210325-U
            NOTICE
                                                                                        NOTICE
 Decision filed 02/23/22. The
                                                                             This order was filed under
 text of this decision may be       NOS. 5-21-0325, 5-21-0326 cons.
                                                                             Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                not precedent except in the
                                               IN THE                        limited circumstances allowed
 Rehearing or the disposition of
 the same.                                                                   under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re T.B. and A.B., Minors                     )     Appeal from the
                                                )     Circuit Court of
(The People of the State of Illinois,           )     Union County.
                                                )
       Petitioner-Appellee,                     )
                                                )
v.                                              )     Nos. 18-JA-47 & 18-JA-48
                                                )
C.L.,                                           )     Honorable
                                                )     William J. Thurston,
       Respondent-Appellant).                   )     Judge, presiding.
______________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court.
         Justices Welch and Moore concurred in the judgment.

                                             ORDER

¶1       Held: Mother’s appeal from the dispositional order was not timely filed and the trial
               court’s decision finding Mother to be an unfit parent was not against the manifest
               weight of the evidence.

¶2       Respondent, C.L. (Mother), appeals the judgment of the circuit court of Union County

terminating her parental rights to her minor children, T.B. and A.B. Mother additionally appeals

the order of disposition. For the following reasons, we affirm in part and dismiss in part.




                                                  1
¶3                                        I. BACKGROUND

¶4      T.B., born on February 20, 2012, and A.B., born on April 23, 2013, are the biological

children of Mother. Hollis B. (Father) married Mother after T.B.’s birth.1 On November 1, 2018,

a call was made to the Illinois Department of Children and Family Services (DCFS) alleging

frequent physical and emotional abuse to T.B. and A.B. It was also alleged that the children were

not in a safe environment due to drug use by the parents. Their house was filthy and frequently

without utilities. The neighbors would feed the children. Mother and Father would lock the

children out of the house and leave the children home alone for extended periods of time.

¶5      On November 6, 2018, the State filed petitions for adjudication of wardship for both T.B.

and for A.B. alleging that they were neglected pursuant to section 2-3(1)(b) of the Juvenile Court

Act of 1987 (Juvenile Court Act) (705 ILCS 405/2-3(1)(b) (West 2018)) because their environment

was injurious to their welfare. The petition included allegations of an incident on November 2,

2018, where the minors were left home alone and scared. The petition also included allegations of

drug use by Mother and Father. Mother was convicted of possession of methamphetamine and was

on 24 months’ probation. Father was on probation for a methamphetamine-involved conviction

and frequently was under the influence of alcohol and marijuana. Mother told A.B. that he could

not talk about drugs. Both Mother and Father refused a drug test. The petition for adjudication of

wardship also alleged abuse pursuant to section 3(2)(i) of the Juvenile Court Act (705 ILCS 405/2-

3(2)(i) (West 2018)) because of excessive corporal punishment by Father. The allegations included

that Father had put Mother in a “choke hold.” Father had also, allegedly, spanked A.B. with his

pants down using a paddle, hand, shoe or belt on A.B.’s buttocks and legs. The spanking left welts.



        1
         Hollis B. was referenced as T.B.’s father throughout the proceeding, but had married Mother after
T.B.’s birth. The State provided notice to any and all unknown fathers by publication and no unknown
father appeared during the proceeding.
                                                    2
Mother would yell for Father to stop, to no avail. Father had also threatened to hit the next-door

neighbor that the children referred to as “Nana.”

¶6     A shelter care hearing was held on November 6, 2018. During the hearing, Mother and

Father stipulated to the petition. The trial court found probable cause to believe T.B. and A.B were

neglected and abused, as defined by the Juvenile Court Act. Temporary custody was given to the

Guardianship Administrator of DCFS who was authorized to place the minors with a temporary

custodian. DCFS was ordered to provide needed services for substance abuse, parenting, and

domestic violence.

¶7     On September 12, 2019, the case was set for an adjudicatory hearing. Prior to the hearing,

Mother and Father stipulated to the two paragraphs of the petition regarding their criminal history

involving methamphetamines. The parties agreed to an order of continuance under supervision for

12 months for the completion of the service plans developed by DCFS. The minors remained in

custody and in the guardianship of DCFS. The parents were awarded supervised visitation of the

minors at the discretion of DCFS or their contracting agency, Caritas Family Solutions of Illinois

(Caritas). A status conference was set on December 19, 2019, with the anticipation of the

completion of the service plans and to return the minor children home before Christmas.

¶8     On December 19, 2019, the State filed a petition to terminate the order of continuance

under supervision. The State alleged that both parents failed to cooperate with DCFS, failed to

complete the services required to successfully return the minors home, and failed to correct the

conditions which brought the minors into care. Attached to the petition to terminate the order of

continuance under supervision was a status report completed by DCFS.

¶9     The DCFS report dated December 3, 2019, included that Mother was required to complete

a substance abuse assessment, mental health assessment, psychiatric evaluation, parenting courses,


                                                 3
domestic violence counseling, and obtain stable employment and housing. Mother had self-

reported that she completed an assessment through Centerstone, but DCFS had not received a

mental health or substance abuse assessment at that time of the report. Mother had not started

parenting classes or domestic violence counseling. Mother’s caseworker reported that McDonald’s

had employed Mother on November 25, 2019. The caseworker had spoken to her employer and

discovered that Mother had missed five shifts soon after she became employed. The caseworker

also had scheduled five drug tests for Mother. On October 25, 2019, Mother had tested positive

for methamphetamines. Mother failed to appear for the other four scheduled drug tests. Mother

and Father had supervised visitation with the children on Tuesdays at a McDonald’s in Mt. Vernon,

Illinois. Mother attended 8 of the 11 scheduled visitations with T.B. and A.B. The visits typically

went well, and the children were excited to see their parents.

¶ 10    On February 11, 2020, the court held a hearing on the motion to terminate the order of

continuance under supervision. Mother appeared and stipulated to the termination of the order of

continuance under supervision and again admitted to allegations contained in the petition for

adjudication of wardship. The trial court set the matter for a dispositional hearing on March 17,

2020.

¶ 11    On March 3, 2020, Emily Weigand, a foster care case manager, filed a dispositional hearing

report, updated service plan, integrated assessment, and visitation plan. The report indicated that

after DCFS investigated the allegations, Mother was indicated for having abused T.B. and A.B.

According to the updated service plan, Mother completed assessments on January 8, 2020, and

then failed to attend her first appointments for mental health and substance abuse counseling.

Mother additionally failed to appear for eight random drug tests from October 2019 through March

2020 that were scheduled by her caseworker. Mother tested positive on February 11, 2020, for


                                                 4
methamphetamines and THC during a drug test scheduled by her probation officer. Mother had

not yet enrolled in domestic violence counseling. Mother self-reported that she had completed

parenting classes although she never attended a class. She had not been able to retain employment.

Mother’s caseworker contacted her landlord and was informed that Mother had broken the lease

by allowing Father and a dog to reside with her. Mother had attended approximately 75% of the

scheduled visitations with T.B. and A.B.

¶ 12   The dispositional hearing was continued from March 17, 2020. On April 23, 2020, the clerk

of the circuit court mailed a notice to all parties, including Mother and her attorney, that the

disposition hearing was scheduled for June 16, 2020. On April 30, 2020, Mother’s notice was

returned to the courthouse. An additional notice was mailed on June 2, 2020. The record did not

indicate that the second notice to Mother was returned as undelivered.

¶ 13   On June 9, 2020, Weigand filed an amendment to the March 3, 2020, report. Mother had

not made any progress on services. On May 29, 2020, Mother again tested positive for

amphetamines, methamphetamines, and THC. Four additional drug tests were scheduled during

March 2020 through May 2020, and Mother did not participate.

¶ 14   On June 16, 2020, the trial court held the dispositional hearing via video conference.

Mother did not attend the hearing. Mother’s counsel objected to the entry of the disposition order

proposed by the State. The trial court found that Mother had been given adequate notice of the

hearing date. A disposition order was entered that date. Mother was found unfit to care for, protect,

train, educate, supervise, or discipline T.B. and A.B. Custody and guardianship of the minors were

placed with DCFS. Visitation remained supervised. The order stated that appeal rights were given.

Mother did not file a notice of appeal after the June 16, 2020, disposition order was entered.




                                                 5
¶ 15   On July 14, 2020, the court held a permanency hearing. The trial court found that Mother

was not making reasonable efforts and substantial progress towards the minors returning home.

The trial court found that the appropriate permanency goal was for the minor children to return

home within 12 months. Mother was ordered to cooperate with DCFS, comply with the terms of

the service plan, and correct the conditions which required the minors to be in care.

¶ 16   On December 11, 2020, DCFS filed a permanency hearing report. The report provided

information regarding Mother’s progress on her service plan. Mother self-reported that she had

been attending psychiatric counseling, mental health counseling, and parenting classes. Mother’s

counselor reported that Mother had not attended a substance abuse counseling appointment since

the beginning of 2020. Mother had not been appearing for scheduled drug tests and had not started

domestic violence counseling. Mother was evicted from the transitional living center because she

was selling drugs out of her room. Employment remained an issue. Mother also had issues with

confirming visitation 24 hours in advance. A permanency hearing was held on December 22, 2020,

and the trial court found that Mother had not made reasonable efforts and substantial progress

toward returning the minors home.

¶ 17   On May 25, 2021, DCFS again filed a permanency hearing report. The report included

Mother’s progress on correcting the conditions that required the children to remain in care. Mother

had attended 48 out of 54 scheduled behavioral health appointments from July 2020 to May 2021.

Mother was participating in individual mental health counseling, early intervention substance

abuse counseling, and Mother had completed a parenting education program. Mother had not

completed the recommended psychiatric evaluation and had not initiated domestic violence

classes. Mother continued to avoid drug tests. Since November 8, 2020, Mother had been living

with a relative in Anna, Illinois. She was previously homeless. She was working as a direct support


                                                 6
professional in Missouri. Mother had been consistent with confirming weekly visitations since

January 2021.

¶ 18    On June 7, 2021, the State filed a motion for termination of parental rights and for

appointment of a guardian with power to consent to adoption. The State asserted in its motion that

Mother was unfit for one or more of the reasons outlined in the Illinois Adoption Act (750 ILCS

50/1(D) (West 2020)). The State alleged that Mother had failed to maintain a reasonable degree of

interest, concern, or responsibility as to the child’s welfare (750 ILCS 50/1(D)(b) (West 2020));

Mother failed to protect the child from conditions within her environment injurious to T.B. and

A.B.’s welfare (750 ILCS 50/1(D)(g) (West 2020)); Mother failed to make reasonable efforts to

correct the conditions that were the basis for the removal of the children during any nine-month

period following adjudication (750 ILCS 50/1(D)(m)(i) (West 2020)); and Mother failed to make

reasonable progress towards the return of the child to her during any nine-month period following

adjudication (750 ILCS 50/1(D)(m)(ii) (West 2020)). The nine-month period relied on by the State

was from June 16, 2020, to March 16, 2021.

¶ 19    On June 8, 2021, a permanency order was entered. The trial court found that the appropriate

permanency goal was substitute care pending determination of termination of parental rights

because the parents had failed to complete the services recommended in the service plan. Mother

had not made reasonable efforts or substantial progress towards the goal of the minors returning

home.

¶ 20    On August 27, 2021, the trial court began the hearing on the termination of parental rights.

Dylan Winters, a foster care case manager, testified that he worked at Caritas from September

2018 through September 2019. Winters testified that he had assisted with completing the integrated

assessment and initial service plan for Mother dated May 7, 2019. Both documents were admitted


                                                 7
into evidence. Through the integrated assessment process, Winters identified that Mother would

benefit from mental health counseling, parenting classes, substance abuse counseling, domestic

violence classes, employment, and housing.

¶ 21   Emily Weigand testified via Zoom on August 27, 2021, during the termination hearing.

Weigand had worked for Caritas from September 2019 until August 2020 and was assigned to

T.B. and A.B.’s cases. Weigand had created a service plan in March 2020, and the service plan

was admitted into evidence. Weigand testified that in March of 2020, Mother had completed a

mental health assessment, but had not followed through with service recommendations. Mother

had reported that she started parenting classes. However, when Weigand followed up with the

service provider, Mother had not started taking the classes as she reported. Mother “very

infrequently” appeared for drug tests according to Weigand. While Weigand was the caseworker,

bus passes were provided for Mother to travel to Carbondale for drug tests. Mother was living in

a homeless shelter when Weigand was her caseworker. Weigand testified that she was informed

that drugs were being sold out of Mother’s room at the shelter and Mother violated the rules by

allowing Father onto the property. Mother had visitation with the children for one hour a week.

During the time frame of March 2020 until August 2020, Mother had missed five visits with the

children and was unemployed.

¶ 22   Luke Thompson testified that he worked at Caritas from July 2020 until January 2021.

Thompson created a service plan dated November 9, 2020, and the service plan was admitted into

evidence. While Thompson was Mother’s caseworker, he arranged for three drug tests and Mother

failed to appear for all three tests. Mother initially enrolled in mental health counseling in July of

2020, but did not attend counseling sessions until December 2020. Thompson had no record of

Mother attending substance abuse counseling or domestic violence counseling while he was the


                                                  8
caseworker. Mother had not completed the parenting class requirement in her service plan. Mother

had informed Thompson that she had moved into a house on November 8, 2020. According to

Thompson, however, Mother had not obtained stable housing because she was required to maintain

her housing for six months and had not done so while he was the caseworker. Mother had quit her

job at McDonald’s and continued to report that she was still employed. In regard to visitation,

Mother had missed some sessions although Thompson testified that “visits with the children

always went well.” Visitation took place an hour and a half away from Mother. Caritas provided

gas cards to Mother when she had access to a vehicle. Mother was also provided bus passes to

reach the services she was required to complete.

¶ 23   On September 24, 2021, the trial court resumed the hearing on the State’s motion for

termination of parental rights. Kelsie Simpson testified that she was the caseworker for T.B. and

A.B. from January 8, 2021, until July 12, 2021. Simpson testified to a service plan that she created

on May 17, 2021, and the service plan was admitted into evidence. Mother had completed her

parenting classes. Mother was employed while Simpson was the caseworker. Mother continued to

avoid drug tests between January 2021 and March 2021. Between July of 2020 and March of 2021,

Mother had a 50% attendance rate for substance abuse counseling, mental health, and

psychological counseling. The caseworker explained that substantial compliance with the service

plan required a 90% attendance rate. Mother also had not completed domestic violence classes.

Simpson testified that not having transportation to the drug testing facility was a challenge for

Mother. The closest location was about 30 minutes away from Mother’s home and an hour away

from her employment. Simpson testified that if Mother would have informed Simpson that Mother

was working on the day of a drug test, the test would have been rescheduled. Caritas stopped

providing a gas card after April 2021, when two receipts had been lost. Bus passes were suspended


                                                 9
after they were used for reasons other than attending services or visitation. Simpson testified that

she supervised virtual visitation on March 9, 2021. During that visitation, in front of the children,

the caseworker believed that Mother had stated, “if you ever put your hands on me like that again,”

and, “you’re ruining your marriage.” Simpson ended the visit because she felt that it was not a safe

environment for the children to watch Mother and Father argue.

¶ 24   Mother testified at the termination hearing on September 24, 2021. She testified that the

godfather of the children had spanked A.B. and left a mark on his hip. The school had reported the

injury to DCFS. Mother stated that after T.B. and A.B. were removed from her home, she

participated in the integrated assessment to receive services. She had signed consent forms for her

caseworkers to access information from service providers that were related to her service plan.

Mother completed a mental health assessment. She attended counseling sessions for mental health,

and she was prescribed a mood stabilizer. She stated that she completed her substance abuse

counseling in March 2020. Mother had been receiving mental health services since 2015 and

continued to engage in mental health services for the entire nine-month period alleged in the

termination proceeding.

¶ 25   Mother testified to her struggles with attending the various services required. Mother had

a difficult time scheduling mental health appointments because of turnover with her counselors.

She started services with Centerstone in January 2019 but had trouble attending in 2020 after

services were disrupted by Covid-19. Mother also had a difficult time completing service plan

hours while maintaining employment, which was necessary in order to maintain housing. Mother

testified that if she was going to have to miss an appointment because of work, she would call

ahead of time to reschedule. Mother testified that she struggled to arrange transportation if she did




                                                 10
not receive advance notice of a drug test because only a few shuttles were available to take her to

Carbondale during the day, where the testing facility was located

¶ 26   Mother testified that it would take her 2½ hours to travel by bus from Cape Girardeau,

Missouri, where she worked, to Carbondale, Illinois. The bus ride from Anna, where she lived, to

Carbondale was 20 to 30 minutes. Mother testified to a time where she was “stuck” in Carbondale

after taking a drug test because she did not have enough time to catch the bus home. Mother was

working part-time in Cape Girardeau from February 22, 2021, until June 15, 2021, as an assistant

home healthcare worker. She would work at most 64 hours a month. Mother testified that she had

only submitted to two drug tests and had tested positive for methamphetamines.

¶ 27   Mother also testified that she was homeless from January 2021 until two weeks prior to the

September 2021 hearing date. Mother testified that she had not completed domestic violence

counseling. Mother believed she started the domestic violence course in February or April of 2021.

The domestic violence counseling sessions were over the phone.

¶ 28   Mother additionally testified that she would have in-person visitation one hour a week and

a 30-minute video chat on Sundays. Mother testified to the visitation session described by

Simpson. Mother believed that the incident occurred in early 2020, and she stated that she was not

arguing with Father. Mother explained that her roommates were fighting and she “started to get

loud with them because of being upset.”

¶ 29   Father then testified to the progress he had made on his service plan. After Father’s

testimony, the trial court found that the State met its burden of proving Mother and Father to be

unfit by clear and convincing evidence. The trial court found that the parents failed to maintain a

reasonable degree of interest, concern, and responsibility as to the children’s welfare; failed to

protect the children from conditions within their environment injurious to their welfare; failed to


                                                11
make reasonable efforts to correct conditions that were the basis for the removal of the children

during any nine-month period following adjudication; and failed to make reasonable progress

towards the return of the children during a nine-month period following adjudication. The trial

court stated that it “specifically considered the nine-month period that was specified by the State

in this matter for the allegations for which it was pertinent, and that designation was needed.” The

trial court also stated that it considered “anything prior to or between the time period of the

adjudication and the date of filing of the motion for termination for other allegations that do not

relate specifically to that nine-month time period.”

¶ 30   The trial court found that neither parent had completed all of the services they were

required to complete as set forth in their service plans. The trial court indicated that it understood

that Covid-19 added difficulty and challenges, but the impact of Covid-19 only impacted a few

months within the nine-month time period. The trial court understood that Mother and Father loved

their children and wanted them back into their care but found that they had not made reasonable

efforts or substantial progress during the nine-month time period specified by the State. The trial

court also indicated that the parents had only recently begun involvement in some services that

could have been addressed much earlier.

¶ 31   The trial court found that both Mother and Father continued to have issues with stable

employment and housing. The trial court was concerned by the failure of the parents to undergo

the drug testing that was scheduled for them. The only drug tests completed by Mother indicated

positive results. The trial court understood that it was difficult for Mother to travel to Carbondale

for the drug test. However, the trial court was apprehensive about returning children to the care of

a parent with a substance abuse issue where substance abuse treatment had not been completed.

The trial court further noted that the initial petition alleged domestic violence and physical abuse.


                                                 12
In the three years since the inception of this case, neither Mother nor Father had completed

domestic violence services. The trial court found both parents to be unfit.

¶ 32   Immediately following the fitness hearing, the trial court held the best interest hearing.

Erica Berner, a foster care case manager with Caritas, testified that she had been assigned to T.B.

and A.B.’s case two weeks prior to the hearing. Berner had met with the children and the foster

parent, Jeremy Price. Berner believed that the children had formed an attachment to Price. He had

been caring for T.B. and A.B for about a year and a half after the children were removed from an

abusive foster placement. T.B. and A.B. were receiving counseling on a weekly basis. Price’s

home was clean and both children had their own bedrooms. Price’s parents live two houses away

from him and they provide assistance with the children. Berner testified that both children were

comfortable with Price and in their spaces at his house. They would talk, laugh, and smile together,

and call Price “Dad.” Price wished to adopt both T.B. and A.B. Berner had not spoken to the

children about their parents.

¶ 33   Jeremy Price testified that he has known T.B. and A.B. for three years. He lives in a three-

bedroom home with a fenced-in yard. A.B. was on a flag football team and T.B. played soccer.

Price takes the children to doctor and counseling appointments. A.B. had emotional issues and had

been diagnosed with oppositional defiant disorder and attention deficit hyperactivity disorder

(ADHD). T.B. also has defiance issues, according to Price, and attends counseling sessions, but

has not received a diagnosis. Both T.B. and A.B. are in third grade. T.B. is a straight-A student.

A.B. is improving while they are working on medication for his ADHD. Price’s parents help with

the children. The children have a good relationship with Price’s parents and call them “Dodo” and

“Pop.” Price was questioned about raising biracial children. T.B. and A.B. are biracial and Price

is not. Price testified that he has friends and coworkers with a mixed-race background who have


                                                13
provided information on raising children under these circumstances. Price testified that he would

like to adopt both T.B. and A.B.

¶ 34   Mother testified that she loves her children and wants her children to be returned to her.

Mother claimed that T.B. and A.B. were taken because A.B.’s godfather had hurt him, and the

school found a bruise on A.B.’s hip. Mother testified that her mental health counseling has helped

her with control. At the time of the best interest hearing, Mother was employed and lived in an

apartment complex in Carbondale, Illinois. Mother testified that she had completed all of her

services with the exception of completing the domestic violence course. Mother had four to six

weeks of domestic violence classes remaining. Mother testified that she has not used drugs for

over a year and intends to remain clean of drugs. She stated that she had not tried using drugs until

after her children were removed “because it numbs you.” She claimed that she would attempt to

contact Price daily to speak to the children.

¶ 35   At the conclusion of the hearing, the trial court found that T.B. and A.B. had been in foster

care for over three years and had bonded with Price. The trial court acknowledged that Mother had

made an attempt to complete services after the State filed a motion for termination. The trial court

did not believe that Mother had shown stability to be able to support the children and herself. The

trial court was concerned with Mother stating that she was not going to use drugs, but she had not

complied with numerous drug tests. Mother also had not completed domestic violence counseling

even though domestic violence was a major reason for the children having been taken into custody.

The trial court found that it was in the best interest of the minors for the petition for termination to

be granted. The case goal was changed to adoption. The trial court informed the parents that they

had 30 days to file an appeal regarding the decision. This appeal followed.




                                                  14
¶ 36                                     II. ANALYSIS

¶ 37    On appeal, Mother claims that the trial court erred in entering its dispositional order and

erred in terminating Mother’s parental rights. The State argues that this court lacks jurisdiction to

address Mother’s claim regarding the dispositional order because Mother did not appeal that order

in a timely manner.

¶ 38    Time requirements for filing a notice of appeal under the Juvenile Court Act (705 ILCS

405/1-1 et seq. (West 2020)) are governed by the rules applicable to civil cases. In re C.J., 325 Ill.

App. 3d 502 (2001). Illinois Supreme Court Rule 303(a)(1) provides that a notice of appeal from

a final judgment must be filed within 30 days after entry of the judgment. Ill. S. Ct. R. 303(a)(1)

(eff. July 1, 2017). A dispositional order is a final appealable order. In re J.J., 316 Ill. App. 3d 817,

826 (2000). The dispositional order was entered on June 16, 2020, and Mother filed a notice of

appeal over a year later, on October 20, 2021. We therefore lack appellate jurisdiction over

Mother’s appeal of the trial court’s June 16, 2020, order and dismiss that portion of the appeal.

¶ 39    The authority to involuntarily terminate parental rights is found in the Juvenile Court Act

(705 ILCS 405/1-1 et seq. (West 2020)) and the Adoption Act (750 ILCS 50/0.01 et seq. (West

2020)). In re J.L., 236 Ill. 2d 329, 337 (2010). Section 2-29 of the Juvenile Court Act provides a

two-step process for the involuntary termination of parental rights. 705 ILCS 405/2-29(2) (West

2020). The trial court first must find that the parent is unfit as defined in section 1(D) of the

Adoption Act (750 ILCS 50/1(D) (West 2020)) based on clear and convincing evidence. In re J.L.,

236 Ill. 2d at 337. Then, the trial court determines whether the State has proven that it is in the

child’s best interest to terminate parental rights by a preponderance of the evidence. In re J.H.,

2020 IL App (4th) 200150, ¶ 67.




                                                   15
¶ 40    A determination of unfitness involves factual findings and credibility assessments which

are accorded great deference by a reviewing court, and the trial court’s factual findings will not be

reversed unless they are against the manifest weight of the evidence. In re M.J., 314 Ill. App. 3d

649, 655 (2000). A determination is against the manifest weight of the evidence only if the opposite

conclusion is clearly evident. In re Gwynne P., 215 Ill. 2d 340, 354 (2005). The State has the

burden of proving by clear and convincing evidence that a parent is unfit. In re Gwynne P., 215

Ill. 2d at 354.

¶ 41    In this case, the trial court concluded that the State had proven one or more grounds of

unfitness against Mother. Mother had failed to make reasonable efforts to correct the conditions

that led to the removal of both T.B. and A.B. during the nine-month period after the adjudication

of neglect (750 ILCS 50/1(D)(m)(i) (West 2020)), and she failed to make reasonable progress

toward the child’s return home during the nine-month period after the adjudication of neglect (750

ILCS 50/1(D)(m)(ii) (West 2020)). The trial court additionally considered that Mother had failed

to maintain a reasonable degree of interest, concern, or responsibility as to the child’s welfare (750

ILCS 50/1(D)(b) (West 2020)), and Mother failed to protect the child from conditions within her

environment injurious to the welfare of T.B. and A.B. (750 ILCS 50/1(D)(g) (West 2020)).

¶ 42    “Reasonable efforts” relate to the goal of correcting the conditions that led to the removal

of the children from the parent. In re R.L., 352 Ill. App. 3d 985, 998 (2004). Reasonable efforts

are judged by a subjective standard and focus on the amount of effort that is reasonable for the

specific parent involved. In re R.L., 352 Ill. App. 3d at 998. The court must determine whether the

parent has made earnest and conscientious strides toward correcting the conditions that led to the

removal of the minor from the home. In re L.J.S., 2018 IL App (3d) 180218, ¶ 24.




                                                 16
¶ 43   In contrast, “reasonable progress” is an objective standard that focuses on the amount of

progress made toward the goal of returning the child to the parent. In re C.M., 305 Ill. App. 3d

154, 164 (1999). Reasonable progress requires, at a minimum, measurable or demonstrable

movement toward the goal of reunification. In re Jacorey S., 2012 IL App (1st) 113427, ¶ 21. If a

service plan has been established to correct the conditions that were the basis for the removal of

the child from the parent, a “failure to make reasonable progress” includes a parent’s failure to

substantially fulfill his obligations under the service plan. 750 ILCS 50/1(D)(m)(ii) (West 2020).

¶ 44   Mother argues that the trial court erred when it considered matters outside of the statutory

nine-month period to prove unfitness. A court is not permitted to consider any evidence outside

the nine-month period as mandated in section 1(D)(m) of the Adoption Act. In re A.S., 2014 IL

App (3d) 140060, ¶ 35. The trial court stated that it had “specifically considered the nine-month

period that was specified by the State in this matter for the allegations for which it was pertinent,

and that designation was needed.” Those allegations specified by the State were that Mother had

not made reasonable efforts and reasonable progress under section 1(D)(m) during the specific

nine-month period from June 16, 2020, to March 16, 2021. The Adoption Act, however, provides

several grounds to determine unfitness where evidence is not limited to a specific a nine-month

period. The State had additionally alleged that Mother was unfit pursuant to section 1(D)(b) for

her “failure to maintain a reasonable degree of interest, concern or responsibility as to the

child[ren]’s welfare.” 750 ILCS 50/1(D)(b) (West 2020). The State also had alleged that Mother

was unfit pursuant to section 1(D)(g) for her “failure to protect the child[ren] from conditions

within [her] environment injurious to the child[ren]’s welfare” (750 ILCS 50/1(D)(g) (West

2020)). The nine-month period does not apply to sections 1(D)(b) and 1(D)(g) of the Adoption




                                                 17
Act. 750 ILCS 50/1(D)(b), (g) (West 2020). The trial court was not limited to the nine-month

period when considering the evidence offered pursuant to those provisions.

¶ 45   The children were first brought into care due to allegations that their environment was

injurious to their welfare and that their parents inflicted or allowed abuse to be inflicted through

excessive corporal punishment. It was alleged that Mother had a criminal history and was

convicted for possession of methamphetamine; the children were left home alone and were too

young to be left alone; T.B. disclosed that Father had choked Mother in front of the children; A.B.

disclosed that Father had hit him with a paddle, hand, shoe, or belt, leaving marks described as

welts; Mother was unable to stop Father from hitting A.B.; A.B. reported that Mother did not allow

him to talk about drugs; and Mother refused to submit to drug testing.

¶ 46   Based on the allegations, a service plan was created. The service plan established action

steps and services that Mother needed to complete to correct the conditions that led to the removal

of the children and to work toward the goal of having the children return home. Mother’s plan

required her to complete services based on a substance abuse assessment, mental health

assessment, and psychiatric evaluation. She also was required to complete a parenting course,

complete domestic violence counseling, and obtain stable employment and housing.

¶ 47   Mother claims that she made a reasonable effort to correct the conditions that led to the

removal of the children and argues that her failure to attend drug screenings should not terminate

her parental rights. Mother argues that the service plan was onerous and created an unreasonable

hardship based on her lack of transportation. The bus schedule limited her ability to travel from

her job in Cape Girardeau, Missouri, to the drug testing facility in Carbondale, Illinois. However,

Mother testified that she began working in Cape Girardeau, in February 2021, which was toward

the end of the specified nine-month period. Mother did not account for missing over 20 scheduled


                                                18
drug tests during the relevant period following the adjudication of neglect, prior to her employment

in Missouri. Mother never produced a drug test with negative results. Additionally, multiple case

workers testified that Mother was offered and provided with gas cards and bus passes to complete

her services. When the children were initially brought into care, Mother refused to submit to a drug

test. Mother’s continued refusal to submit to drug tests demonstrates that she has not made a

reasonable effort to comply with the substance abuse portion of her service plan.

¶ 48   Mother’s argument also fails to address additional concerns that caused the children to be

removed from her care. Allegations of domestic violence and abuse were raised in the initial

petition. Mother did not enroll in domestic violence counseling until the end of the relevant nine-

month period and she did not complete domestic violence counseling services. Transportation was

not an issue for Mother to complete domestic violence counseling because the sessions were

conducted over the phone. Mother had also missed half of her mental health, psychological

counseling, and substance abuse counseling between July of 2020 and March of 2021. During the

nine-month time period, Mother was provided with bus passes and gas cards to attend these

services. Reasonable efforts were not made by Mother to complete all of the recommended

services in her service plan during the relevant period after adjudication. The trial court’s

determination that Mother had not made reasonable efforts was not against the manifest weight of

the evidence.

¶ 49   The trial court additionally found that Mother had not made reasonable progress toward

the return of the children within the nine-month time frame. As previously discussed, Mother had

not completed all of the services set forth in her service plan. Mother had attended half of her

counseling sessions and substantial compliance required 90% attendance. Mother continued to

struggle with stable housing and employment. At the end of the nine-month period, Mother was


                                                19
homeless. The only drug tests submitted to the trial court showed that Mother continued to use

methamphetamines. Mother continued to have issues with domestic violence. On March 9, 2021,

an online visitation session was terminated early by the caseworker after Mother made comments

indicative of domestic violence remaining in the household. The evidence presented clearly

demonstrated that Mother failed to make a measurable movement toward the return of the children

within the relevant time period. The trial court’s determination that Mother failed to make

reasonable progress was not against the manifest weight of the evidence.

¶ 50   Mother failed to make any arguments addressing the additional grounds of unfitness under

the Adoption Act raised by the State and considered by the trial court. Only one ground of unfitness

needs to be proven in order to find a parent unfit. In re R.L., 352 Ill. App. 3d at 998. Because the

trial court’s determination of unfitness based on reasonable efforts and reasonable progress was

not against the manifest weight of the evidence, there is no need to address the two additional

grounds for unfitness raised by the State.

¶ 51   Mother also did not address the best interest determination. Based on the evidence

presented, we find that the trial court’s determination that the termination was in the best interests

of T.B. and A.B. was not against the manifest weight of the evidence.

¶ 52                                   III. CONCLUSION

¶ 53   The trial court’s unfitness finding was not against the manifest weight of the evidence and

the trial court committed no error in terminating Mother’s parental rights.



¶ 54   Affirmed in part and dismissed in part.




                                                 20